NOTE: This order is nonprecedentia1.

United States Court of Appeals
for the Federal Circuit

DARREL LEE VVILBER,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-1284

Appeal from the United States District Court for the
Eastern District of Missouri in case no. 11-CV-1736,
Judge Jean C. Hamilton.

PER CURIAM.
0 R D E R

Upon review of the United States’ response to this
court’s show cause order and the parties’ briefs, this court
considers whether the district court’s dismissal of Darrel
Lee Wilber’s appeal should be summarily affirmed

This case is the latest in a long series of frivolous
suits by Wilber against the United States and the Black
& Decker Corporation involving Wilber’s alleged intellec-

DARREL WILBER V. UNlTED STATES 2

tual property rights. See, e.g., Wilber u. United States, 10-
CV-700 (D.D.C. May 4, 2010); Wilber v. Patent Comm’r,
05-CV-2048 (C.D. Ill. June 29, 2005); Wilber u. Any Officer
Thereof U.S.A., O4-CV-2238 (C.D. Ill. Jan. 28, 2005);
Wilber v. Archibald, 92-CV-1206 (N.D. Ga. Aug. 14, 1992).

Wilber filed the underlying complaint in the United
States District Court for the Eastern District of Missouri,
asserting that he is a "Bona Fide Originate First Pioneer-
ing lnventor," but has not been given a patent due to
“ruthless delay for almost Twenty years." The complaint
also suggested that Wilber had invented "flush cutting jig
saws" and appears to allege misconduct against Black &
D`ecker related to not licensing his invention. As the
government points out in its brief, however, there is no
allegation in the complaint that Wilber has ever filed a
patent application, and portions of Wilber’s own pleadings
describe his inventions to Black & Decker as unpatented.

After giving Wilber an opportunity to amend his
original complaint, which the district court found "incom-
prehensible," on January 21, 2012 the district court
issued an order dismissing Wilber’s case, stating that the
amended complaint “does not illuminate plaintiffs claims
or state a basis for federal court jurisdiction." The court
explained that although Wilber had brought suit against
the United States, the complaint showed "neither a
waiver of the United States’ sovereign immunity nor a
basis for [the district court’s] jurisdiction." Wilber then
filed this appeal.

Wilber’s informal brief is just as difficult to decipher
as his district court filings. He appears to make the same
arguments as in his complaint and amended complaint,
namely, that the trial court erred in failing to consider
that he had “yet to receive [his] very first patents" or to

3 DARREL WILBER V. UNITED STATES

“receive any exemplary damages,” and that “the court has
yet failed to address the malicious mischief involved."

Even a liberal construction of Wilber’s complaint fails

y to provide any basis upon which to discern that he could

bring a suit against the United States in federal district
court. Because the district court’s dismissal of Wilber’s
case was so clearly correct, we summarily aflirm. See
Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994)
(“[S]ummary disposition is appropriate, inter alia, when
the position of one party is so clearly correct as a matter
of law that no substantial question regarding the outcome
of the appeal exists.” (citation omitted)).

' Accordingly,
IT ls ORDERED THAT:

n

(1) The decision of the United States District Court
for the Eastern District of Missouri is summarily af-
firmed.

(2) Each side shall bear its own costs.

FoR THE CoURT

 

AUG 13 ?9\? /S/ Jan H@rbal
l Date J an Horbaly
Clerk

cc: Darrell Lee Wilber
John J. Fargo, Esq.

“'°`r?i°zuseneniidiili“suii=o“
AUG 13 2012
JANI~IURBALY
CLEHK

s23